Citation Nr: 1430822	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  13-02 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Veteran represented by:	David Anaise, Esquire 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to March 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

At a January 2014 hearing before the Board, the issue of entitlement to a total disability rating based on individual unemployability was raised.  As this issue has not been developed for appellate review, it is referred to the RO for appropriate action.


REMAND

The Veteran contends that his current psychiatric disorders are the result of in-service incidents.  In this regard, throughout the record and most recently during the January 2014 hearing before the Board, he asserted that during basic training he and Private W.F. were beaten by Sergeant S.  The Veteran further asserted that Sergeant S. threatened him with more beatings if he reported the incident.  He also stated that Sergeant S. made several racial remarks.  In a January 2014 deposition performed by the Veteran's representative, W.F. confirmed the in-service incidents.     

The Veteran's service treatment records are negative for complaints for or a diagnosis of a psychiatric disorder.

A VA outpatient treatment record dated in July 1995, provides a diagnosis of posttraumatic stress disorder (PTSD).  An April 2011 medical record shows diagnoses of PTSD, psychosis, and alcohol dependence.

The Veteran underwent a VA examination in July 2012, during which a psychologist diagnosed alcohol induced mood disorder, with depressive features.  The examiner indicated that the Veteran did not meet the criteria for establishing a diagnosis of PTSD, as he did not meet Criterion A.  In this regard, the examiner explained that the Veteran's current emotional distress was not related to his claimed personal assault during service, as such stressor failed to meet Criterion A for a PTSD diagnosis.  The examiner stated that the Veteran's difficulties "appear related to his alcohol relapse."  

Subsequent to the VA examination, during the course of VA outpatient treatment in September 2012, an advanced practice nurse (APN) diagnosed depressive disorder, PTSD, psychosis, and alcohol dependence in early full remission.  The APN noted the Veteran's claimed inservice stressor, and found that the Veteran met all criteria, including Criterion A, for a diagnosis of PTSD.  

In light of the conflicting opinions, another VA examination and opinion are necessary in order to make a determination in this case.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Moreover, as psychosis and depressive disorder are considered part of the underlying claim of entitlement to service connection for a psychiatric disorder, the examiner must address whether such disorders are related to the Veteran's active service, to include his claimed inservice stressor of being personally assaulted by his superior.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Finally, during the hearing before the Board, the Veteran stated that he received ongoing treatment for his psychiatric disorder from the VA Medical Center in Dallas, Texas.  The most recent VA outpatient treatment records in the claims file are dated in October 2012 from such facility.  On remand, ongoing relevant treatment records must be obtained and associated with the record.  38 C.F.R. § 3.159(c)(2).   

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all healthcare providers who have evaluated or treated him for psychiatric disability.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained, to include all VA medical records from the VA Medical Center in Dallas, Texas dated in October 2012 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination by a psychiatrist to determine whether any current or previously diagnosed psychiatric disorder, to include PTSD, psychosis, and depressive disorder, is related to his military service.  The Veteran's claims file and all electronic records must be made available to the psychiatrist, and the psychiatrist must specify in the report that these records have been reviewed.  The psychiatrist must specify the dates encompassed by the electronic records.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies must be accomplished.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the psychiatrist must state whether any current or previously diagnosed psychiatric disorder, to include PTSD, psychosis, and depressive disorder, is related to the Veteran's active military service, to include the Veteran's claimed inservice stressor of being beaten during basic training, the threat of more beatings if he reported the incident, and the racial remarks.    

A complete rationale for all opinions must be provided.  If the psychiatrist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular psychiatrist.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

